HALLEY, Justice.
This case was consolidated for trial by the District Court of Creek County, the other two cases being Nos. 38,080 Okl., 343 P.2d 1085 and 38,104, Okl., 343 P.2d 1090. In the case before us Grace Lee Frank seeks to recover the balance due upon a promissory note dated April 2, 1955, payable to the American National Bank of Sapulpa, Oklahoma, signed by National Printing and Office Supply Company, Inc., and by E. L. Murphy, Plelen G. Murphy, John Frank and Grace Lee Frank as sureties. Judgment was rendered August 19, 1957, in favor of Grace Lee Frank for the balance due upon the note, $1,272.79, against the principal obligor, the Printing Company mentioned and against the co-sureties, the Murphys for $318.20, each. This note was secured by the same collateral as that which secured the $25,000 note involved in the other two consolidated cases.
*1094We have carefully examined the evidence and find that it is ample to support the judgment. The principles of law applicable to the facts in this case are the same as those in Case No. 38,080, and we find it unnecessary to repeat them here, but adopt the opinion in that case as controlling here.
Since we find the evidence ample to support the judgment rendered in favor of Grace Lee Frank, it is hereby affirmed.